Citation Nr: 0502125
Decision Date: 01/28/05	Archive Date: 03/14/05

DOCKET NO. 04-00 842                        DATE JAN 12 2005

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an effective date earlier than October 24, 2001, for the award of service connected disability compensation at the 20 percent rate on account of bursitis and strain of the left shoulder.

2. Entitlement to an effective date earlier than October 24, 2001, for the award of service connected disability compensation at the 10 percent rate for each ankle on account of chondromalacia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the veteran's claims has been developed.

2. Entitlement to service connection for left shoulder bursitis (noncompensable) was established pursuant to an August 1992 rating, with notice issued that same month, and entitlement to service connection for bilateral ankle chondromalacia (noncompensable) was granted pursuant to an unappealed rating action of July 17, 2000, with notice of that determination issued on July 18, 2000. No appeal was taken as to either decision.

3. The veteran has not claimed error in the RO's decisions.

4. The veteran's reopened claim for increased ratings for left shoulder bursitis and bilateral ankle chondromalacia was received on October 24, 2001.

- 2 



CONCLUSION OF LAW

1. An effective date earlier than October 24, 2001 for the award service connected disability compensation at the 20 percent rate on account of bursitis and strain of the left shoulder is not warranted. 38 U.S.CA. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2. An effective date earlier than October 24, 2001 for the award of service connected disability compensation at the 10 percent rate for each ankle on account of chondromalacia is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.CA. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002". This new law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duties to notify and to assist claimants in the development of their claims. First, the VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim. VCAA, § 3(a), 114 Stat. 2096, 209697 (2000). See 38 U.S.CA. §§ 5102 and 5103 (West 2002). In this regard, VA will inform the veteran of which information and evidence, if any, that she is to provide and which information and evidence, if any, VA will attempt to obtain on her behalf. VA will also request that the veteran provide any evidence in her possession that pertains to the claim. Second, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. § 5103A.

The earlier effective date issues on appeal stem from a notice of disagreement with a rating decision which adjudicated claims for increased ratings for service-connected disabilities. Under 38 U.S.C. § 5103(a), the Department of Veterans

- 3 



Affairs (VA), upon receipt of a complete or substantially complete application, must notify the claimant of the information and evidence necessary to substantiate the claim for benefits. Under 38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the "agency of original jurisdiction" must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement. If, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105( d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. V AOPGCPREC 8-2003. The United States Court of Veterans Appeals has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994). In such cases, additional development with regard to VCAA's duties to notify and assist would serve no useful purpose. Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Background

Entitlement to service connection for left shoulder bursitis (noncompensable) was established pursuant to an August 1992 rating, with notice issued that same month; it is also noted that service connection was denied for a bilateral ankle condition at that time. Entitlement to service connection for bilateral ankle chondromalacia (noncompensable) was ultimately granted pursuant to an unappealed rating action of July 17, 2000, with notice of that determination issued on July 18, 2000. Inasmuch as the veteran did not perfect a timely appeal with respect to either RO decision, the RO's respective decisions are final. 38 U.S.C.A. § 7105.

The fact that the veteran initially disagreed with an earlier rating decision that denied entitlement to service connection for a bilateral ankle condition is of no

-4


value with respect to the present claim. In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the U.S. Court of Appeals for the Federal Circuit held that because the veteran's first (notice of disagreement) NOD concerned the "logically up-stream element of service connectedness, the appeal could not concern the logically downstream element of the compensation level." In Grantham, the Federal Circuit held that a second timely NOD as to the evaluation assigned is necessary to confer jurisdiction over the issue of entitlement to an increased evaluation. Finally, in Holland v. Gober, 10 Vet. App. 433,435-36 (1997) (per curiam), the Court held that in light of Grantham, an award of service connection consists of a full award of benefits on the appeal initiated by the NOD on that issue and that the decision as to the "compensation level," or rating, and effective-date elements or issues, requires a separate NOD in order for them to be placed in appellate status.

Of course, the VA would review the award of benefits when, for instance, the veteran claims that his service connected disabilities have undergone a worsening. The veteran testified before the Board on October 24, 2001, and she also raised claims of entitlement to increased ratings for the left shoulder and bilateral ankles at that time. The presently assigned awards for connected disability compensation at issue were made pursuant to a February 28, 2003 rating, with an effective date coinciding with the date of a VA examination that demonstrated increases in disability. A subsequent rating action retroactively adjusted the effective date of the awards to October 24, 2001, in recognition of the date that the claim for increased benefits was filed.

The veteran asserts that the increases in her combined schedular rating should be retroactive to 1992 or 1993, presumably inasmuch as the July 17, 2000 rating that established entitlement to service connection for bilateral ankle chondromalacia established entitlement to service connection (noncompensable) from February 2, 1993.

However, as stated above, the July 2000 rating was final (as was the August 1992 rating vis-a-vis the left shoulder). Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the

- 5 


following will be accepted as an informal claim for increased benefits or an informal claim to reopen. (1) The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement. While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review. 38 U.S.C.A. § 7105; 38 C.F.R.
§ 20.201 (2004).

Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her. Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2004).

In this case, many years had passed since notice of the shoulder disability award had been made, and, additionally more than a year had passed since notice of noncompensable rating for the bilateral ankle condition had been made, and finality has attached. Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the

- 6 


. 
absence of clear and unmistakable error (CUE). No such allegation has been made in this case.

Although the veteran asserts that her claim for vocational rehabilitation benefits included a claim for increased rating for her ankles and shoulder, a careful inspection of the file does not support the assertion. The ankles and shoulder are not referenced in the pertinent correspondence. Accordingly, the earliest date available under the law is the date of claim, October 24,2001. After consideration of all of the evidence, the Board finds that the preponderance of the evidence is against the claim. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule applies only when the positive and negative evidence renders a decision "too close to call").

ORDER

Entitlement to an effective date earlier than October 24, 2001, for the award of service connected disability compensation at the 20 percent rate on account of bursitis and strain of the left shoulder is denied.

Entitlement to an effective date earlier than October 24, 2001, for the award of service connected disability compensation at the 10 percent rate for each ankle on account of chondromalacia is denied.

	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

- 7 




